Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second conical disc spring member, the second conical disc spring member having a first end including a central opening of the second conical disc spring member, and a second end opposite the first end, the second conical disc spring member also having a central axis, wherein the at least one first spacer base portion first side also defines a second cavity structured to receive therein the second end of the second conical disc spring member, the second cavity having a second cavity floor, the second end of the second conical disc spring member being positioned in contact with the second cavity floor, the second cavity floor including a second opening formed therein and positioned so as to reside opposite the first end of the second conical disc spring member when the second end of the second conical disc spring member is received in the second cavity, the second opening being structured to receive at least a portion of the first end of the second conical disc spring member therein during an inversion of the second conical disc spring member during loading of the second conical disc spring member.  
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious at least one projection extending from the second side and structured to engage a portion of a second conical disc spring member so that a central axis of the first conical disc spring member is non-coaxial with a central axis of the second conical disc spring member when the portion of the first conical disc spring member is received in the at least one cavity and the portion of the second conical disc spring member is engaged with the at least one projection.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657